DETAILED ACTION
Claim(s) 7-10 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshimura (USPGPub No. 2020/0221394).

In regards to claim(s) 7, 9, and 10, Yoshimura teaches a system comprising a terminal and a base station, wherein:
the terminal comprises:
 a processor that controls a transmission of an uplink control information (UCI) based on configuration information for an uplink control channel (PUCCH) resource ([Fig. 4 - Fig. 14][Par. 90] - [Par. 138], [Par. 202] teaches control of a transmission of UCI based on configuration information such as a PUCCH format for an uplink PUCCH resource,  "[0178] Here, which of the PUCCH formats is transmitted may be given based on at least a 1st higher layer parameter, Whether frequency hopping is enabled or disabled may be given by at least a 2nd higher layer parameter…" “[0091] The first PUCCH format may be used to transmit the HARQ-ACK and/or the SR of up to 2 bits…[0099]…The second PUCCH format may be used to transmit the HARQ-ACK and/or SR of up to 2 bits…[0107]…The third PUCCH format may be used for transmitting UCI of 3 bits or more”. The );
 and a transmitter that transmits the UCI using the PUCCH resource ([Fig. 4 - Fig. 14], [Par. 90] - [Par. 138], [Par. 202] also teach the transmitter transmitting the UCI using the PUCCH resource)
the base station comprises: a receiver that receives the UCI (“[0007] …a base station apparatus including…a receiver configured to receive uplink control information…),
 	wherein the configuration information comprises at least one of information regarding a PUCCH format, information regarding a frequency domain, information regarding a time domain, and information regarding a code, indicating whether to apply frequency hopping, and information indicating resources for when frequency hopping is applied ([Fig. 4 - Fig. 14][Par. 90] - [Par. 138], [Par. 202] also teach the transmitter transmitting the UCI using the PUCCH resource, wherein the configuration comprises information frequency domain (i.e. BWP, application of frequency hopping, mapping of OFDM symbols of PUCCH to the frequency units, number of PRBs constituting the first frequency unit and/or second frequency unit, the number of frequency units…), time domain (i.e. scheduling unit, number of slots included in a subframe, number of OFDM symbols in a slot) and information regarding a code (i.e. use of Reed-Muller code, use of Tail Biting Convolutional Coding (TBCC)), “[0091] Fig. 4 is a diagram illustration a configuration example of the first PUCCH format…the scheduling unit is a subframe, subcarrier spacing is….the slot configuration is 1…[0092]…In Fig. 4, four OFDM symbols to which the PUCCH is mapped and three OFDM symbols to which the DMRS is mapped are included in each a of a First Frequency Unit and Second Frequency Unit…In frequency hopping…[0107]…Fig. 7…illustrating a configuration example of the third PUCCH format…The UCI transmitted by using the third PUCCH format may be encoded by a Reed-Muller Code…In the third Furthermore, refer to [Abstract], which teaches features for indicating whether to apply frequency hopping, and information indicating resources, power, for when frequency hopping is applied “The first RRC signaling includes information whether or not frequency hopping is applied to the PUCCH. The transmit power of the PUCCH is given based on at least a parameter Δ.sub.x. The parameter Δ.sub.x is given based on at least whether or not the frequency hopping is applied to the PUCCH.”,).

In regards to claim 8, Yoshimura teaches the terminal according to claim 7, wherein the configuration information for the PUCCH resource differs depending on a PUCCH format ([Fig. 4 - Fig. 14][Par. 90] - [Par. 138], [Par. 202] teach wherein the configuration information for the PUCCH resource differ depending on the PUCCH format (i.e. one of the PUCCH formats from the 1st PUCCH format to the 8th PUCCH format).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.